Ul-15
                        ELECTRONIC RECORD



                                                              AGGRAVATED
COA#      04-14-00279-CR                      OFFENSE:        SEXUAL ASSAULT

          FILIBERTO SIERRA v THE
STYLE: state of texas                         COUNTY:         BEXAR

COA DISPOSITION:    AFFIRMED                  TRIAL COURT:    175TH


DATE:06/17/2015                Publish: NO    TC CASE #:      2011CR8109




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1»v. «Style2»                       CCA#:


     APPELLANTS                    Petition        CCA Disposition:   %IMS
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:

DATE: ///zL^W*                                     SIGNED:                 PC:

JUDGE:    fa/ht^y&lfiy /J<?f^                      PUBLISH:                DNP:




                                                                           MOTION FOR

                                          REHEARING IN CCA IS:

                                          JUDGE: